                                                                                                     Reset Form

 1                                      UNITED STATES DISTRICT COURT
 2                                    NORTHERN DISTRICT OF CALIFORNIA
 3                                                      )
     Ilsa Saravia et al.,                                            3:17-cv-03615
                                                        )   Case No: _______________
 4                                                      )
                                        Plaintiff(s),   )   APPLICATION FOR
 5                                                      )   ADMISSION OF ATTORNEY
                v.
                                                        )   PRO HAC VICE
 6   Matthew Whitaker et al.,                           )   (CIVIL LOCAL RULE 11-3)
                                                        )
 7                                                      )
                                        Defendant(s).
                                                        )
 8
            I, Christopher T. Dunn                    , an active member in good standing of the bar of
 9       New York                      , hereby respectfully apply for admission to practice pro hac vice in the
10       Northern District of California representing: plaintiffs, Ilsa Saravia et al.,             in the
                                                                     Sean Riordan
         above-entitled action. My local co-counsel in this case is __________________________________,     an
11       attorney who is a member of the bar of this Court in good standing and who maintains an office
12       within the State of California.
          MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
         125 Broad St. 19th Fl.                              500 Capitol Mall, Ste. 2350
14       New York, NY 10004                                  Sacramento, CA 95814
          MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15       (212) 607-3326                                      (415) 621-2493
          MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16       cdunn@nyclu.org                                     sriordan@aclunc.org
            I am an active member in good standing of a United States Court or of the highest court of
17       another State or the District of Columbia, as indicated above; my bar number is: 2820579      .
18           A true and correct copy of a certificate of good standing or equivalent official document from said
         bar is attached to this application.
19          I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
         Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
            I declare under penalty of perjury that the foregoing is true and correct.
21
         Dated: 12/4/18                                                Christopher T. Dunn
22                                                                                  APPLICANT

23
                                        ORDER GRANTING APPLICATION
24                                FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Christopher T. Dunn                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: December 4, 2018
                                                              UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                     October 2012
